Citation Nr: 0837307	
Decision Date: 10/29/08    Archive Date: 11/05/08

DOCKET NO.  03-18 796A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
type-2 due to exposure to herbicides.

2.  Entitlement to compensation under 38 U.S.C. § 1151 for 
disability claimed to have resulted from medical treatment 
received at the Tampa, Florida, VA Medical Center during the 
period from December 12 and 22, 1997, January 16, 1998, and 
October 21 to October 24, 1998.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to March 
1968.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

Procedural history

The veteran's claims for service connection and entitlement 
to benefits under 38 U.S.C.A. § 1151 were denied in a 
September 2002 rating decision.  The veteran disagreed and 
perfected an appeal as to both issues.  

The veteran and his representative presented evidence and 
testimony before a Veterans Law Judge (VLJ) at a hearing at 
the RO in September 2005.  A transcript of the hearing has 
been associated with the veteran's VA claims folder.  

In April 2006, the Board remanded the veteran's claims for 
further evidentiary and procedural development.

In a March 2008 decision, the Board remanded the veteran's 
claims for scheduling of a new hearing before a VLJ because 
the VLJ who had presided at the September 2005 hearing was no 
longer at the Board.

In July 2008, the veteran and his representative presented 
evidence and testimony at a hearing at the RO before the 
undersigned VLJ.  A transcript of that hearing has been 
associated with the veteran's VA claims folder.


The issue of entitlement to benefits under 38 U.S.C.A. § 1151 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

A preponderance of the medical and other evidence of record 
supports a conclusion that the veteran's current diabetes 
mellitus type-2 condition is unrelated to his military 
service.


CONCLUSION OF LAW

Entitlement to service connection for diabetes mellitus type-
2, claimed to be a result of herbicide exposure, is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113,1116 (West 2002); 
38 U.S.C.A. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that during his service in Korea, he was 
exposed to herbicides when he made several trips to the 
demilitarized zone (DMZ).  He contends that his current 
diabetes mellitus type-2 was caused by exposure to herbicides 
during service.

The Board will first address preliminary matters and then 
render a decision on the issue on appeal.

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that compliance with remand instructions is neither optional 
nor discretionary.  The Court further held that the Board 
errs as a matter of law when it fails to ensure compliance 
with remand orders.

As noted above, the Board has twice remanded the veteran's 
claim for further procedural and evidentiary development.  
Specifically, in an April 2006 Remand, the Board ordered VBA 
to provide notice of the evidence required to substantiate a 
claim under 38 U.S.C.A. § 1151, obtain records regarding 
treatment of the veteran's right eye in December 1997 and 
January 1998, and obtain any relevant records from the Social 
Security Administration (SSA).  The March 2008 Board Remand 
directed VBA to schedule the veteran for a hearing before a 
VLJ at the RO.

The record indicates that VBA provided notice to the veteran 
regarding the evidence required to substantiate a claim under 
38 U.S.C.A. § 1151 in a letter dated May 2006.  In addition, 
VBA has associated records pertaining to the treatment of the 
veteran's right eye in December 1997 and January 1998 in the 
veteran's VA claims folder.  The veteran was further informed 
of VBA's ultimately unsuccessful attempts to obtain records 
from SSA in a letter dated April 2008.  Finally, as noted in 
the Introduction, the veteran appeared at a hearing at the RO 
before the undersigned VLJ.

Although VBA is required to comply with remand orders, it is 
substantial compliance, not absolute compliance that is 
required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) 
(holding that there was no Stegall violation when the 
examiner made the ultimate determination required by the 
Board's remand, because such determination "more that 
substantially complied with the Board's remand order").  The 
Board finds that VBA substantially complied with the Remands 
of April 2006 and March 2008.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

In this case, the RO provided the veteran with notice in 
letters dated July 2004 and May 2006 in which the veteran was 
informed what was required to substantiate a claim for 
service connection.  Specifically, the veteran was informed 
that the evidence needed to show that he had an injury in 
military service or a disease that began in or was made worse 
during military service or an event in service causing injury 
or disease; a current physical or mental disability; and, a 
relationship between the current disability and an injury, 
disease or event in military service.

In addition, the letters notified the veteran that reasonable 
efforts would be made to help him obtain evidence necessary 
to support his claim, including that VA would request any 
pertinent records held by Federal agencies, such as military 
records, and VA medical records. 

Further, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, noted above, which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim. Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability. The 
Court held that upon receipt of an application for a service-
connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
Id.  

In this case, the veteran was specifically informed of how VA 
determined a disability rating and an effective date in the 
May 2006 letter and, as indicated above, received notice 
regarding the first three Dingess elements.  

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The RO has obtained the veteran's 
service medical records, and all pertinent VA medical records 
are in the claims file.  The duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2007).  In this case, the 
medical evidence regarding his claim for entitlement to 
service connection for diabetes mellitus type-2 due to 
exposure to herbicides is contained in examination reports 
date October 1997 and April 1998. 

VA has further assisted the veteran throughout the course of 
this appeal by providing him with a statement of the case 
which informed him of the laws and regulations relevant to 
his claim.  

For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the veteran in this case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  As noted in the Introduction, the veteran and his 
representative presented evidence and testimony in support of 
the veteran's claims at two hearings before a VLJ, including 
the July 2008 hearing before the undersigned VLJ.  

The Board will therefore proceed to a decision on the merits.  





Entitlement to service connection for diabetes mellitus type-
2, claimed to be a result of herbicide exposure.

Relevant law and regulations

Service connection - in general 

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including diabetes 
mellitus, when manifested to a compensable degree within the 
initial post-service year.  See 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection - Agent Orange exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  See 38 U.S.C.A. § 1116(f) (West 2002), 
38 C.F.R. § 3.307(6)(iii) (2007).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain listed diseases 
shall be service connected. Those diseases include Type 2 
diabetes mellitus.  See 38 U.S.C.A. § 1116 (West 2002), 
38 C.F.R. § 3.309(e) (2007).

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability, the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  See Combee v. Brown, 24 F.3d 
1039, 1043-44 (Fed.Cir. 1994).  As such, the Board must not 
only determine whether the veteran has a disability which is 
recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam, (see 
38 C.F.R. § 3.309(e), but also must determine whether his 
current disability is the result of active service under 
38 U.S.C.A. § 1110 (West 2002) and 38 C.F.R. § 3.303(d) 
(2007).
 
Analysis

The veteran has testified that he drove a truck to deliver 
fuel or lubricants to units which were stationed on the 
Korean DMZ.  The trips were day trips, and the veteran does 
not contend that he stayed overnight during the trips.  See 
hearing transcript at pages 17 and 18, 20-25.

As indicated above, to establish service connection for the 
claimed disorders, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  The Board will examine each element in 
turn.

With regard to element (1), the Board notes that the veteran 
was diagnosed with diabetes mellitus type 2 in an October 
1997 VA medical examination.  Thus, element (1) is satisfied.

With regard to element (2), in-service disease or injury, the 
Board will separately address disease and injury.  

With respect to in-service disease, there is no evidence of 
diabetes mellitus in service.  Nor is there any competent 
medical evidence of the manifestation of diabetes mellitus 
within the one year presumptive period after service.  
Diabetes mellitus was initially diagnosed several decades 
after the veteran left service.  

In short, the objective evidence of record reveals that the 
veteran's diabetes mellitus was initially diagnosed almost 
two decades after he left military service.  Indeed, in an 
October 1998 nephrology consult report, the examiner 
indicated that the veteran stated that he had had diabetes 
for about 12 years prior to the examination, or about 1986.  

With respect to injury, the veteran's contention is that he 
was exposed to Agent Orange in Korea.  

As stated above, a veteran who served in Vietnam enjoys the 
presumption of exposure to herbicide agents afforded in 
38 U.S.C.A. § 1116(f) (West 2002) and 38 C.F.R. 
§ 3.307(6)(iii) (2007).  However, the veteran's service 
records indicate that he never served in Vietnam, and the 
veteran has never contended that he did.  Rather, the 
veteran's record shows that he was a petroleum storage 
specialist who served in South Korea with an element of the 
Eighth Army.  

The veteran's contention is that he was exposed to herbicides 
when he made several deliveries to locations along or in the 
DMZ.  As noted above, he testified that at an unspecified 
times and locations he went to the DMZ.  The Board afforded 
the veteran a period of time to obtain corroborating evidence 
of the trips to the DMZ.  However, a review of the record 
reveals there is no evidence to substantiate the veteran's 
statements that he was exposed to Agent Orange during 
service.


The RO sought information from the Department of Defense 
(DOD) pertaining to whether DOD records indicated the veteran 
had been exposed to herbicides.  The August 2002 response 
indicates that according to military records, herbicides were 
used in Korea between 1967 and 1969.  The August 2002 
response continues that Republic of Korea armed forces used 
herbicides but that "no U.S. personnel are known to have 
been actually involved in their application."  

Records further show that Agent Orange was used in Korea from 
April through August 1968.  However, and crucially, the 
veteran's service personnel records and his DD 214 establish 
that the veteran was discharged from active duty on March 11, 
1968, and thus, he left Korea well before the period when DOD 
stated that Agent Orange was used in the DMZ.  

In sum, there is no objective evidence which suggests that 
the veteran was ever exposed to Agent Orange or any herbicide 
during his active duty in Korea.  Indeed, the veteran did not 
clearly state how he knew he was exposed to Agent Orange.  
The veteran's unsupported statement that he was exposed to 
Agent Orange is not credible.  See Cartright v. Derwinski, 2 
Vet.App. 24, 25 (1991) [interest may affect the credibility 
of testimony]  

For the reasons stated above, the Board finds that element 
(2) is not satisfied, and the claim fails on that basis 
alone.  

With respect to element (3), there is no competent medical 
evidence of a nexus between the veteran's diabetes and his 
service.  In the absence of any objectively identified 
disease or injury in service, medical nexus would be an 
impossibility.
  
To the extent that the veteran himself contends his diabetes 
is related to his military service, it is well established 
that lay persons without medical training, such as the 
veteran, are not competent to attribute symptoms to a 
particular cause.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].


In summary, for the reasons and bases stated above, the Board 
finds that entitlement to service connection for diabetes 
mellitus type-2 is not warranted.  The benefit sought on 
appeal is accordingly denied.


ORDER

Entitlement to service connection for diabetes mellitus type-
2 due to herbicide exposure is denied.


REMAND

Reasons for remand

The Board notes that the RO has obtained an April 2002 
opinion from a VA physician that the procedure performed on 
the veteran's right eye was done without negligence.  
However, the rationale for the opinion is not contained in 
the report.

Additionally, at the July 2008 hearing, the veteran stated 
that he had been seen by several private physicians regarding 
his right eye near in time to the operation which he contends 
was negligently performed.  Indeed, he essentially testified 
that he was told by a Dr. G. of St. Luke's Clinic that VA's 
negligent care was the cause for his right eye blindness.  
See hearing transcript at page 10.  Although the veteran did 
not testify that those physicians had records, and the record 
indicates that the veteran has not submitted records or 
identified records to be obtained from the physicians, the 
Board finds that the veteran should be contacted and asked to 
identify the physicians so that records pertaining to the 
quality of care, if they exist, can be made a part of the VA 
claims folder.

After such records, if any, are obtained, the veteran's VA 
claims folder should be reviewed by a VA ophthalmologist of 
appropriate experience who is employed at a VA medical center 
other than the Tampa VAMC.  The examiner should describe the 
procedures performed by VA physicians on the veteran's right 
eye, and an opinion should be rendered whether the treatment 
the veteran received caused his right eye blindness and 
whether the blindness was due to the carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of CVA in furnishing 
the treatment and care of the veteran's right eye.  See 
38 U.S.C.A. § 1151 (West 2002).

Accordingly, the case is REMANDED for the following action:

1. VBA should contact the veteran in 
writing and request that the veteran 
identify the private practice physicians 
who provided care regarding his right eye 
subsequent to VA treatment of the right 
eye in 1998.  The veteran should be asked 
to provide any such records he has in his 
possession, and to acquiesce in the 
release of any such records to be included 
in his VA claims folder.  Any requests and 
attempts to obtain such records should be 
documented in the VA claims folder.  Any 
records obtained should be associated with 
the veteran's VA claims folder.

2.  Following completion of the foregoing, 
VBA should arrange for a VA 
ophthalmologist to review the veteran's VA 
claims folder and prepare an opinion which 
describes the treatment of the veteran's 
right eye performed by VA, specifically 
describing the procedures and follow-up 
treatment, and to provide an opinion 
whether the veteran's right eye blindness 
was due to the carelessness, negligence, 
lack of proper skill, error in judgment, 
or similar instance of fault on the part 
of VA in furnishing treatment and care of 
the veteran's right eye.  If the examining 
physician requires, VBA should arrange for 
a physical examination of the veteran and 
any testing deemed necessary should be 
completed.  The reviewing physician's 
report and opinion should be in writing 
and associated with the veteran's VA 
claims folder.  

3.  Following the completion of the 
foregoing and any further developmental 
action deemed necessary, VBA shall 
readjudicate the veteran's claim for 
entitlement to benefits under 38 U.S.C.A. 
§ 1151 for treatment of the veteran's right 
eye.  If the benefit sought on appeal 
remains denied, in whole or in part, VBA 
should provide the veteran with a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.  Thereafter, the claims folder 
should be returned to the Board for further 
appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


